Mr. Justice Boggs delivered the opinion of the Court. The judgment appealed from was rendered against the appellant as guarantor for Hattie B. Harts, upon a contract which was before this court in the ease of Hattie B. Harts v. Rose H. Fowler, use, etc. We decided, in an opinion filed at this term in the last named ease, that liability to pay certain interest claimed, did not arise against the maker of the contract. The judgment against the appellant, in the case at bar, is for the same alleged liability upon the same contract as guarantor for the maker. If the principal is not liable, the guarantor would not be; hence the judgment herein must be reversed; but as we held that judgment should have been rendered against the principal maker of the contract for the sum of $3,015.66 with interest from the 2d day of January, 1892, at five per cent, and remanded the ease against her with directions to the Circuit Court to enter such judgment, this case must be and is remanded with directions to the Circuit Court to enter like judgment against the appellant herein. Reversed and remanded with directions.